Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Final-rejection is in response to Applicant Arguments/Remarks Made in an Amendment filed 1/25/2021. 
	Claims 1, 12, and 13 are amended.
	Claim 21-22 are added.

Response to Arguments
Argument 1, Applicant argues that on pages 10-12 of Applicant Arguments/Remarks Made in an Amendment filed 1/25/202, that prior art does not teach, “updating, using the at least one processor, log information associated with the content, the updating the log information including information regarding comments viewed by the user for each comment section of the plurality of comment sections of the content”.
	Response to Argument 1, Applicant’s arguments have been fully considered but are moot at the scope of the claims have changed. Newly found reference (U.S. Patent Application Publication NO. 2013/0097481 “Kotler”) is applied to updated rejections.

Argument 2, Applicant argues that on pages 13 of Applicant Arguments/Remarks Made in an Amendment filed 1/25/2021, that new dependent claims 21-22 are patentable at least by virtue of their dependence form an allowable independent claim.
	Response to Argument 2, Applicant’s arguments have been fully considered but are moot at the scope of the claims independent claims have changed. Newly found reference (Google. (2010, May 27). Tips & Tricks: Comments in Google documents. Google Drive Blog. https://drive.googleblog.com/2010/05/tips-tricks-comments-in-google-documents.html) is applied to updated rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-16, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 2010/0241968 “Tarara”, in light of U.S. Patent Application Publication NO. 2018/0329582 “Clediere”, in light of U.S. Patent Application Publication NO. 2013/0069976 “Lee”, and further in light of U.S. Patent Application Publication NO. 2013/0097481 “Kotler”.
Claim 1: 
Tarara teaches a computer-implemented comment processing method comprising: 
receiving, using at least one processor (i.e. multiprocessor systems; para. [0030]), content from a server (i.e. content and lists of target objects may be received by a network device; para. [0024]), the content including at least one of a text and an image (i.e. “content", as used herein, refers to a main or central portion of an electronic document, such as a web page, a spreadsheet, a presentation slide, and/or the like; para. [0017]); 
specifying, using the at least one processor, a comment section (i.e. Fig. 7, summary dialog box 702; para. [0100]) in the received content (i.e. summary dialog box 702 is automatically located within the web page; para. [0100]) in response to a selection of a user (i.e. when the user selects a target object; para. [0100]); 
registering (i.e. user may enter comments directly related to the same target object; para. [0023]), using the at least one processor, a comment input by the user (i.e. viewers of the content may associate a comment; para. [0024]) to the specified comment section of the content with the server (i.e. When the comments (or comment window) are displayed, the user may enter comments directly related to the same target object; para. [0023]), the registering including associating the input comment (i.e. comments directly related to the same target object; para. [0023]) with the specified comment section of the content on the server (i.e. comment window … directly related to the same target object; para. [0023]); 
highlighting (i.e. the user may see a number of highlighted target objects that are uniquely identified as target objects; para. [0078]), using the at least one processor, the specified comment section (i.e. Fig. 7, summary dialog box 702; para. [0100]) to which the input comment is registered in the content (i.e. comments directly related to the same target object; para. [0023]); 
displaying, using the at least one processor, at least one registered comment (i.e. Fig. 7, display at least one comment in a dialog box 702; para. [0131]) among a plurality of comments (i.e. Fig. 7, body section 704 where the micro-comments are listed; para. [0100]) registered to the highlighted section (i.e. comments directly related to the same target object; para. [0023]) at a point in time at which the highlighted section is displayed on a screen area (i.e. Fig. 7,, At block 1045, one or more comments are received and displayed at the client device; para. [0100]),

selecting a representative comment (i.e. micro-comment; para. [0100]) from among the plurality of comments (i.e. the received comment may then be selectively enabled for display at the client device, along with zero or more other micro-comments; para. [0100]) registered to each comment section (i.e. Fig. 7, list of micro-comments related to the target object may appear in summary dialog box 702; para. [0100]) of a plurality of comment sections of the content (i.e. Fig. 4, plurality of target object lists 410; para. [0079]), 
the plurality of comment sections including the specified comment section (i.e. In response to detecting an action from the client device, where the action being identified as being associated with the target object, the received comment may then be selectively enabled for display at the client device; para. [0100]), and 
 transmitting (i.e. Fig. 9, At block 942, one or more comments associated with the action and the identifiable target object may be retrieved and transmitted to the client device; para. [0121]), using the at least one processor, in response to 
the highlighted section (i.e. the user may mouse over a highlighted word or phrase to have a small dialog box open showing micro-comments; para. [0078])
or the displayed representative comment being selected (i.e. Fig. 8, the user can select the target object in a different way, such as by double-clicking or right-clicking with a mouse and selecting a menu option; para. [0107]), 
a list of registered comments in a section unit (i.e. all micro-comments about the selected target object may be available via detailed dialog box 802 ; para. [0107]) by providing all of the registered comments registered to the corresponding (i.e. Fig. 8, open detailed dialog box 802 to display a more extensive list of micro-comments related to the selected target objects; para. [0107]).  
While Tarara does teach selecting a representative comment from among the plurality of comments registered to each comment section, Tarara does not explicitly disclose selecting a representative comment from among the plurality of comments registered to each comment section, based on responses received from other users regarding the plurality of comments to each comment section.
However, Clediere also teaches selecting a representative comment (i.e. Chris' comment can be moved to another position in the content item, e.g., on top of the poll or next to the poll; para. [0069]) from among the plurality of comments (i.e. Fig. 4A-B, the displayed comments include comment from Sarah who selected the answer option Squirtle, Bill who selected the answer option Bulbasaur and Chris who selected the answer option Charmander); para. [0061]) registered to each comment section (i.e. Fig. 4A-B, content item including a poll; para. [0054]).
Clediere further teaches wherein the representative comment is selected (i.e. Chris' comment can be moved to another position in the content item, e.g., on top of the poll or next to the poll; para. [0069]) based on responses received from other users regarding the plurality of comments to each comment section (i.e. the poll module 230 ranks the received comments based on their ranking scores. To determine a ranking score of a comment, the poll module 230 identifies one or more types of interaction (e.g., liking, replying and sharing) with the comment by users of the online system; para. [0043]).

While Tarara, does teach selecting a representative comment and displaying the representative comment, Tarara and Clediere do not explicitly teach displaying the representative comment for each of the comment sections at a point in time at which the respective comment section is displayed on the screen area in response to scrolling on the content. 
However, Lee also teaches selecting a representative comment (i.e. a pop-up message; para. [0058]) from among the plurality of comments (i.e. The terminal may generate and produce the effect while at least two users are chatting or sharing text messages; para. [0058])
Lee further teaches displaying the representative comment for each of the comment sections (i.e. a pop-up message that has multimedia information associated with either the keyword or the user; para. [0058]) at a point in time at which the respective comment section is displayed on the screen area (i.e. if an action or text on the bulletin board corresponds to… a location on the display unit. The effect may be a pop-up message that has multimedia information associated with either the keyword or the user; para. [0058]) in response to scrolling on the content (i.e. display an effect in response to a keyword, such as a character string of the text message being displayed at a specific location; para. [0059]); 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add displaying the representative comment for each of the comment sections at a point in time at which the respective comment section is displayed on the screen area in response to scrolling on the content to Tarara-Clediere’s comment sections of content with having a representative comment displayed in response to scrolling on the content as taught by Lee. One would have been motivated to combine Lee with Tarara-Clediere and would have had a reasonable expectation of success as this allows extra information to be displayed due to the highlighting, content which the user may want to view (Lee, para. [0003]).
While Tarara, Clediere, and Lee teach displaying and selecting comments, neither Tarara, Clediere, nor Lee teach,
updating, using the at least one processor, log information associated with the content, the updating the log information including information regarding comments viewed by the user for each comment section of the plurality of comment sections of the content.
However, Kotler teaches
Updating (i.e. para. [0046], marking of a given comment), using the at least one processor (i.e. para. [0085], processor 1060), log information (i.e. para. [0046], the first user has reviewed the given comment) associated with the content (i.e. para. [0029], Fig. 2A, content item 105),the updating the log information including information regarding comments viewed by the user (i.e. para. [0046], A " Read" button 238 allows for the marking of a given comment by a given user as having been read) for each comment section (i.e. para. [0038], Fig. 2A, comments tab 125) of the plurality of the comment sections (i.e. para. [0048], Fig. 3A, “comments tab 125, illustrated in FIGS. 1 and 2A, may be collapsed and may be replaced by an image or icon 310, 315”, wherein each “paint splotch” type image 310, 315 represent a comment section of the content) of the content (i.e. Fig. 3A, Content Item 105).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add updating, using the at least one processor, log information associated with the content, the updating the log information including information regarding comments viewed by the user for each comment section of the plurality of comment sections of the content to Tarara-Clediere-Lee’s comment sections of content with tracking weather a user has viewed a comment in a plurality of comment sections as taught by Kotler. One would have been motivated to combine Kotler with Tarara-Clediere-Lee and would have had a reasonable expectation of success as the user may utilize such functionality controls to help him/her in a review or editing of the document where, for example, the user might mark a comment as "read" to remind himself/herself that he/she has read the comment (Kotler, para. [0047]).

Claim 2: 

Tarara further teaches wherein the displaying comprises displaying the at least one registered comment (i.e. the received comment may then be selectively enabled for display at the client device, along with zero or more other micro-comments; para. [0100]) in a layer form (i.e. body section 704 where the micro-comments are listed; para. [0100]) at a desired location of the screen area (i.e. FIG. 7 shows an embodiment of a web page 700 with micro-comments; para. [0100]).  

Claim 3: 
Tarara, Clediere, Lee, and Kotler teach the comment processing method of claim 1.
Lee further teaches displaying at least one registered comment (i.e. Fig. 5, operation 540, the terminal may initiate a pop-up event (or effect) corresponding to a keyword a user is interested in or has been set, in response to detecting the keyword at a specific location; para. [0051]) at a point in time at which the highlighted section (i.e. keyword a user is interested in; para. [0051]) is displayed at a reference line of the screen area (i.e. Fig. 5; a specific location 530 on a display unit; para. [0050]) or a desired area based on the reference line (i.e. Fig. 5, Pop up event 540).  

Claim 4: 

Lee further teaches wherein the displaying comprises distinguishably displaying a portion of the highlighted section (i.e. The terminal may highlight the keyword if it appears in the title with a specific effect (such as applying a bold effect on the found keyword); para. [0064]) that reaches the reference line (i.e. Fig. 5; a specific location 530 on a display unit; para. [0050]) or the desired area, the portion of the highlighted section (i.e. bold effect on the found keyword; para. [0054]) being distinguished from a remaining portion of the highlighted section (i.e. processor 220 may adjust a magnitude of the effect in proportion to an interest corresponding to the keyword; para. [0037]).  

Claim 7: 
Tarara, Clediere, Lee, and Kotler teach the comment processing method of claim 1.
Tarara further teaches wherein the registering comprises specifying at least one section unit of the content that includes a desired word (i.e. the target object may be a word or a picture or any portion of the content that is less than all of the content; para. [0018]), the desired word corresponding to a location selected by the user in the content (i.e. the author may highlight, or otherwise indicate which text, graphics, or the like, are to be identified as target objects; para. [0080]).  

Claim 9:

Tarara teaches further comprising: transmitting (i.e. The entered comments may subsequently be transmitted to a service, such as comment services 108, to be provided to other users of other client devices when such other users view and/or select the same target object; para. [0088]), using the at least one processor (i.e. multiprocessor systems; para. [0030]), an all-comment list of comments (i.e. Fig. 8, Detailed dialog box 802; para. [0107]) registered to the content (i.e. FIG. 8 is an embodiment of an expanded list of micro-comments about a target object; para. [0107]) in response to scrolling on the content or a user request (i.e. the user can select the target object in a different way, such as by double-clicking or right-clicking with a mouse and selecting a menu option, to open detailed dialog box 802 to display a more extensive list of micro-comments related to the selected target objects; para. [0107]), wherein the transmitting the all-comment list comprises displaying comments registered to a desired partial section in the content to be distinguished from other comments among the comments included in the all-comment list (i.e. display a more extensive list of micro-comments related to the selected target objects; para. [0107]).  

Claim 10: 
Tarara, Clediere, Lee, and Kotler teach the comment processing method of claim 9.
(i.e. Fig. 8, Detailed dialog box 802; para. [0107]) comprises displaying section information associated with each of the comments registered to the desired partial section in the all-comment list (i.e. separate information pane 806 may be attached to detailed dialog box 802 to provide still further information about the target object in particular; para. [0107]).  

Claim 11:
Tarara, Clediere, Lee, and Kotler teach the comment processing method of claim 1.
Tarara wherein the displaying comprises: displaying the at least one registered comment (i.e. the received comment may then be selectively enabled for display ; para. [0100]) in response to receiving a comment display request from the user (i.e. the received comment may then be selectively enabled for display at the client device, and/or other client devices, along with zero or more other micro-comments; para. [0100]), or repeatedly providing the content to the user (i.e. Fig. 9, If more web pages are requested, the process returns to block 930 and repeats the process described above; para. [0126]), instead of displaying the at least one registered comment at an initial stage of providing the content to the user (i.e. the blog includes toggle button 408 for turning a micro-commenting feature ON or OFF; para. [0077]).  

Claim 12: 
	Claim 12 is the non-transitory computer-readable recording medium claim of Claim 1 and is rejected for similar reasons. 

Claim 13:
	Claim 12 is the system claim of Claim 1 and is rejected for similar reasons.

Claim 14:
	Claim 14 is the system claim of Claim 2 and is rejected for similar reasons.

Claim 15:
	Claim 15 is the system claim of Claim 3 and is rejected for similar reasons.

Claim 16:
	Claim 16 is the system claim of Claim 4 and is rejected for similar reasons.

Claim 20:
	Claim 20 is the system claim of Claim 9 and is rejected for similar reasons.

Claim 21:
Tarara, Clediere, Lee, and Kotler teach the comment processing method of claim 1.
Kotler further teaches wherein the displaying the at least one registered comment (i.e. Fig. 2A, Comment 210) further includes: 
(i.e. para. [0067], Fig. 6, Received feedback may be displayed in one or more feedback visualizations 610,705), using the at least one processor, the at least one registered comment (i.e. Fig. 2A, Comment 210) in response to the log information indicating the at least one registered comment has not been viewed by the user (i.e. para. [0046], An "Unread" button 240 may allow a user to mark a comment as unread so that the comment will not be deleted or altered by other users).  

Claims 5-6 & 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 2010/0241968 “Tarara”, in light of U.S. Patent Application Publication NO. 2018/0329582 “Clediere”, in light of U.S. Patent Application Publication NO. 2013/0069976 “Lee”, and further in light of U.S. Patent Application Publication NO. 2013/0097481 “Kotler”, as applied to claims 3 and 15 above, and further in view of U.S. Patent Application Publication NO. 2006/0053364 “Hollander”, as previously recited in non-final rejection filed 10/29/2020.
Claim 5: 
Tarara, Clediere, Lee, and Kotler teach the comment processing method of claim 3.
Tarara, Clediere, Lee, and Kotler do not explicitly teach wherein the displaying comprises displaying an indicator at a location adjacent to a portion of the highlighted section that reaches the reference line or the desired area.  
(i.e. Fig. 4B, Indication 302 is an icon designed to provide an interface for common operations that users might want to perform; para. [0073]) at a location adjacent to a portion of the highlighted section (i.e. Fig. 4B, Indication 302) that reaches the reference line or the desired area (i.e. Fig. 4B, the user scrolls the content in the first portion 284 such that indication 302 appears; para. [0075]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Tarara, Clediere, Lee, and Kotler in light of the shared annotation system of Hollander in order to have an indicator displayed at a location next to a highlighted section that reaches a desired area as this allows, as cited in Hollander para. [0004], for users at different companies to collaborate on a business agreement. 

Claim 6: 
Tarara, Clediere, Lee, and Kotler teach the comment processing method of claim 3.
Tarara further teaches wherein the displaying comprises: applying a different highlight color for each comment section is-registered in the content (i.e. target object may be identifiable as being available for associating comments and/or having associated comments based on at least one of highlighting of the target object, a font type, a font size, an underlining of the target object, a color, or the like; para. [0021]).
of comment sections based on a highlight color of a portion of the highlighted section that reaches the reference line or the desired area.  
However, Hollander teaches and displaying each comment section (i.e. Fig. 4B, Annotations 292) of the plurality of comment sections (i.e. Fig. 4B, Annotations 292, 294, 304) based on a highlight color (i.e. comments by regular members might be printed in black, comments by moderators 482 in red; para. [0118]) of a portion of the highlighted section that reaches the reference line or the desired area (i.e. It is noted that indicators present in First section 284 will have their respective comments displayed in Second Portion 286; para. [0075]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Tarara, Clediere, Lee, and Kotler in light of the shared annotation system of Hollander in order to have displaying each comment section of the plurality of comment sections based on a highlight color of a portion of the highlighted section that reaches the desired area as this allows, as cited in Hollander para. [0006], users to be able to collaborate using tools that are application agnostic.

Claim 17:
	Claim 17 is the system claim of Claim 5 and is rejected for similar reasons.

Claim 18:
	Claim 18 is the system claim of Claim 6 and is rejected for similar reasons.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 2010/0241968 “Tarara”, in light of U.S. Patent Application Publication NO. 2018/0329582 “Clediere”, in light of U.S. Patent Application Publication NO. 2013/0069976 “Lee”, and further in light of U.S. Patent Application Publication NO. 2013/0097481 “Kotler”, as applied to claim 21 above, and further in view of Google. (2010, May 27). Tips & Tricks: Comments in Google documents. Google Drive Blog. https://drive.googleblog.com/2010/05/tips-tricks-comments-in-google-documents.html.
Claim 22:
	Tarara, Clediere, Lee, and Kotler teach the comment processing method of claim 21.
Tarara, Clediere, Lee, and Kotler do not explicitly teach 
wherein the displaying the at least one registered comment further includes: not displaying, using the at least one processor, the at least one registered comment in response to the log information indicating the at least one registered comment has been previously viewed by the user.
However, Google Drive Blog teaches
wherein the displaying the at least one registered comment (i.e. para. [Connecting text to note], Comment, “Lets include description of each burger.–Jules”) further includes: not displaying, using the at least one processor, the at least one registered comment in response to the log information indicating the at least one registered comment has been previously viewed by the user (i.e. para. [A detailed view of the comment box], You can hide a comment by marking the “X” button at the top of the comment).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add not displaying the at least one registered comment in response to the log information to Tarara-Clediere-Lee-Kotler’s comment sections of content with hiding a read comment as taught by Google Drive Blog. One would have been motivated to combine Google Drive Blog with Tarara-Clediere-Lee-Kotler and would have had a reasonable expectation of success as the comment features makes it much easier to keep track of your ideas and notes while you work closely with others (Google Drive Blog, para. [Collaboration at the next level]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171